Exhibit 10.1



 
EXECUTIVE EMPLOYMENT AGREEMENT
 
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
as of the 7th day of September, 2010 (the “Start Date”), by and between ARTHUR
BUCKLAND (the “Executive”) and SUNOVIA ENERGY TECHNOLOGIES, INC., a corporation
currently headquartered in Sarasota, Florida (the “Company”).
 
 
W I T N E S S E T H:
 
THAT, WHEREAS, the Company and its Affiliated Entities, as defined in Section 1
below, are engaged in the business of, among other things, (a) developing,
designing, and integrating advanced photovoltaic semiconductor and systems
technology for application in military, commercial and utility scale solar
applications; (b) developing, designing and integrating environmentally
responsible, energy efficient lighting systems based on light emitting diode
(LED) technologies; and (c) marketing and selling efficient renewable energy and
energy conserving products and technologies (the “Business”); and
 
WHEREAS, the Company desires to employ Executive as its chief executive officer,
and Executive desires to accept such employment with the Company, all upon the
terms and conditions hereinafter provided;
 
NOW, THEREFORE, in consideration of the foregoing, Executive’s employment by the
Company as provided herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
1.           Employment.  A.  The Company employs Executive, and Executive
accepts employment with the Company, as the Company’s Chief Executive Officer,
all upon the terms and conditions set forth in this Agreement.  Executive shall
report to the Board of Directors of the Company (the “Board”).  Executive will
be elected to the Board as of the Start Date and will serve on the Board during
the term of his employment with the Company.  The Company and Executive
acknowledge and agree that the Board may, from time to time and at any time,
assign Executive to perform services and duties of an executive or financial
nature reasonably consistent with his duties and authority hereunder for other
entities owned by, affiliated with, related to, controlling, controlled by, or
under common control with the Company (all of such entities being collectively
referred to herein as the “Affiliated Entities,” and the Company and the
Affiliated Entities being collectively referred to herein as the
“Companies”).  As more fully set forth below, Executive shall (1) devote his
entire working time, attention, and energy, using his best efforts, to perform
his duties and provide his services under this Agreement; (2) faithfully and
competently serve and further the interests of the Companies in every lawful
way, giving honest, diligent, loyal, and cooperative service to the Companies;
(3) discharge all such duties and perform all such services as aforesaid in a
timely manner; and (4) comply with all lawful policies which from time to time
may be in effect at the Companies or that the Companies adopt.
 
B.           Without limiting the generality of the foregoing, the parties
contemplate that the Executive’s duties and responsibilities will include the
following:
 
1)  
Managing the day-to-day activities of the Companies and operations management.

 
2)  
Helping the current business grow faster by working with the sales channels to
help close business.

 
3)  
Helping the current business to grow profitably by working on implementing
internal systems and controls to make the supply chain of the Companies more
effective and efficient.

 
4)  
Building a plan with a budget to give direction to efforts of the Companies and
determine capital, systems and organizational needs, while at the same time
constantly working to obtain capital as needed at the lowest cost of capital
possible.

 
5)  
Working with officers of the Companies to determine an appropriate IP strategy.

 
6)  
Providing advice and guidance with any legal issues that may arise, including
the EPIR lawsuit.

 
C.           Except for business travel by the Executive that may from time to
time be necessary or advisable on behalf of the Companies, the Executive will
provide his services at the Company’s principal office, currently located in
Sarasota, Florida.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
2.           Conflicts of Interest.  Executive represents, warrants and agrees
that he is not presently engaged in, nor shall he during the term of his
employment with the Company enter into, any employment, consulting or agency
relationship or agreement with any third party whose interests would be
reasonably expected to conflict with those of any of the Companies.  Executive
further represents, warrants and agrees that he does not presently, nor shall
he, during the term of his employment with the Company, possess any significant
interest, directly or indirectly, including through Executive’s family or
through businesses, organizations, trusts, or other entities owned or controlled
by Executive, in any third party whose interests would be reasonably expected to
conflict with those of any of the Companies.  Executive represents and warrants
that he is currently the chairman of a family entity known as EAM, LLP, which is
engaged in the business of managing certain assets and investments, and it does
not conflict the interests of any of the Companies.  Executive will not engage
in any other employment, consulting, or other business activity without the
prior written consent of the Board, but Executive may, with written notice to
the Board, serve on the boards of directors of, or in an advisory capacity to
charitable organizations and not-for-profit corporations, and may pursue passive
investments, provided that such activities do not unreasonably interfere with
Executive’s duties and responsibilities to the Company or create an actual or
apparent conflict of interest with the Company.  Without limiting the generality
of the foregoing, Executive also represents, warrants, and agrees that:
 
(A)           he is not subject to any agreement, including any confidentiality,
non-competition or non-solicitation agreement, invention assignment agreement,
or other restrictive agreement or covenant, whether oral or written, that would
in any way restrict or prohibit his ability to enter into and execute this
Agreement, perform his duties and responsibilities and provide his services
under this Agreement, or abide by policies of the Companies;
 
(B)           he has respected and at all times in the future will continue to
respect the rights of his previous employers in trade secret and confidential
information;
 
(C)           he has left with his previous employers all documents, computer
software programs, computer disks, client lists, CD’s, DVD’s, USB devices, and
any other materials that are proprietary to his previous employers, has not
taken copies of any such materials, and will not remove or cause to be removed
any such materials or copies of any such materials from his previous employers;
 
(D)           prior to leaving the employ of his most recent previous employer,
the Executive did not advise any person who is doing business with his most
recent previous employer of his decision to leave the employ of such employer or
to become employed by the Company;
 
(E)           the information Executive supplied to the Company in connection
with Executive’s application for employment with the Company is true, correct,
and complete; and
 
(F)           without in any way limiting the Executive’s duty of loyalty to the
Company, so long as the Executive remains employed by the Company, any and all
business opportunities in the Business from whatever source that the Executive
may receive or otherwise become aware of through any means shall belong to the
Company, and unless the Company specifically, after full disclosure by the
Executive of each and any such opportunity, waives its right in writing, the
Company shall have the sole right to act upon any of such business opportunities
as the Company deems advisable.
 
3.           Compensation.  Subject to the terms and conditions of this
Agreement, as compensation for Executive’s services performed pursuant to this
Agreement, the Company agrees to pay, or cause to be paid, to Executive, and
Executive agrees to accept, the following compensation during the term of
Executive’s employment with the Company:
 
3.1
Base Salary.  A base salary at the bi-weekly rate of Eleven Thousand Five
Hundred Thirty-Eight and 46/100 Dollars ($11,538.46) (the “Base Salary”), such
Base Salary to be payable in periodic equal installments in accordance with the
normal payroll practices of the Company, but in no event less often than
monthly.  The Executive’s Base Salary will be subject to modification during the
Executive’s employment in accordance with the Company’s practices, policies, and
procedures but will not be reduced without Executive’s mutual agreement.

 
3.2           Performance Bonus.  The Executive will be eligible to earn (A) an
annual target bonus of up to fifty percent (50%) of his Base Salary measured as
of the end of the preceding fiscal year, payable in cash when other Company
executives are paid their bonuses, and (B) a stock bonus up to an additional two
percent (2%) of the Company’s fully-diluted issued and outstanding shares
excepting, however, five hundred million (500,000,000) poison pill shares held
by Craca Properties LLC unless such poison pill shares are cancelled.  Bonus
plan objectives shall be determined by the Board and the Executive within ninety
(90) days of the Start Date and then established annual thereafter.  Any bonus
for fiscal 2010 will be prorated for the partial year.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
3.3  
Equity Stake.

 
 
A.  
Within ten (10) days of the Start Date, the Company will grant Executive an
option to purchase seventy-two million (72,000,000) shares of the Company’s
stock (which is equal to eight percent (8%) of the Company’s issued and
outstanding shares).

 
B.  
The exercise price for such option will be equal to the fair market value of the
underlying common stock on the date of the grant, with fair market value to be
determined with reference to the closing stock price on the OTC-BB on the grant
date, or if the common stock is no longer quoted on the OTC-BB, then the fair
market value shall be fixed by the Board in accordance with a valuation
conducted in compliance with Section 409A of the Internal Revenue Code of 1986,
as amended.

 
C.  
The Executive’s options shall be subject to Company’s standard four (4) year
vesting provisions:  twenty-five percent (25%) to vest after the first twelve
(12) months of continuous service with the Company, with monthly ratable vesting
thereafter for the remaining option shares.

 
D.  
The Executive’s options will vest fully upon the occurrence of a Triggering
Event (as defined in the Company’s Stock Plan).

 
 
3.4           Additional Bonus Compensation.  The Company reserves the right to
recognize and reward special contributions Executive may make to the
Company.  The Company may, from time to time and at any time, pay, or cause to
be paid, to Executive such bonus compensation, if any, as the Board may, in its
sole and absolute discretion, determine to be appropriate.
 
4.           Benefits.  During the term of Executive’s employment with the
Company, and subject to Executive’s fulfillment of any applicable eligibility
requirements in the various employee benefit plans, Executive may participate in
such employee benefits as the Company makes available generally to other
employees of the Company.  In addition, the Executive will be eligible to earn
up to twenty (20) days of paid time off during each full calendar year that he
is employed by the Company.  Such time off (A) will be prorated for any calendar
year in which the Executive, for any reason, is not employed by the Company for
a full calendar year, and (B) shall be used and taken in accordance with Company
policy.  Nothing contained in this Agreement shall vary, amend or affect the
rights of any of the Companies to alter, amend or terminate any employee
benefits or benefit plans heretofore, presently or hereafter in effect.
 
5.           Business Expenses and Moving Expenses.  (A)  Subject to Executive’s
reporting and substantiation of authorized expenses in accordance with Company
policy and applicable tax laws, during the term of Executive’s employment with
the Company, the Company will reimburse Executive, or cause Executive to be
reimbursed, for the ordinary and necessary authorized business expenses
Executive reasonably incurs in furtherance of the business activities of the
Companies.
 
(B)           The Company will reimburse the Executive for the actual,
reasonable moving expenses, up to Thirty Thousand and No/10 Dollars ($30,000),
for him, his immediate family, and their personal possessions, subject to
Executive providing the Company with (1) at least two (2) written estimates from
licensed moving companies (which shall be subject to the review and prior
approval of the Company), and (2) copies of receipts for all such
expenses.  Executive will be responsible for any taxes associated with such
reimbursement.  If, within twelve (12) months of the Start Date, Executive
resigns from the Company without “Good Reason” (defined below) or his employment
is terminated for “Cause” (defined below), the Executive will, upon such
resignation or termination, repay the Company for any and all such moving costs
the Company has paid or reimbursed him, multiplied by a fraction, the numerator
of which is twelve (12) minus the number of full months he has been in the
employ of the Company, and the denominator of which is twelve (12).
 
6.           Term.
 
A.           At-Will Relationship.  Executive’s employment with the Company will
commence on the Start Date.  The Executive’s employment with the Company is
at-will.  This means that either the Executive or the Company may terminate his
employment with the Company at any time without notice or cause.  This Agreement
confirms that no promises regarding the length of Executive’s employment with
the Company have been made to him.  Executive and the Company agree that any
assurances, whether relating to the length of his employment or the terms and
conditions of his employment, and whether written or oral, shall not change his
employment-at-will relationship with the Company unless specifically agreed to
in a written agreement between him and the Company that has been signed by the
Chairman of the Board of the Company (the “Chairman”) and duly authorized in
advance by a specific resolution of the Board.  Nothing contained in this
Agreement or any handbook, manual, other publication, communication, practice or
policy of the Company shall be interpreted to the contrary.
 
B.           Severance Pay.  In the event that the Company terminates the
Executive’s employment without “Cause” (defined below) or the Executive
terminates his employment with the Company for “Good Reason” (defined below),
then the Company will, subject as provided below, pay the Executive the
following severance pay (the “Severance Payment”).  As used herein the term
“Involuntary Termination” means the termination of Executive’s employment
without “Cause” (defined below) by the Company or his termination of employment
with the Company for “Good Reason” (defined below):
 
1)  
If an Involuntary Termination occurs before the second anniversary of the Start
Date, the Severance Payment will equal twelve (12) months of the Executive’s
Base Salary, payable ratably over twelve (12) months commencing on the Company’s
first payday after the “Effective Date” (defined below).  In addition, if a
Triggering Event has not occurred by the time of the Involuntary Termination,
six (6) months of the Executive’s unvested options will accelerate and vest as
of the Effective Date, notwithstanding the one-year “cliff” vesting
requirement.  Moreover, if Executive makes the election under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) to continue Executive’s health
insurance coverage, the Company will agree, subject to COBRA and the Company’s
group health plan, to pay for the cost of the employer portion of Executive’s
health insurance until the earlier of (a) Executive becoming eligible for health
insurance with another employer, or (b) twelve (12) months after the last day of
Executive’s employment with the Company.

 
2)  
If an Involuntary Termination occurs on or after the second anniversary of the
Start Date, the Severance Payment will equal six (6) months of the Executive’s
Base Salary times One Hundred Seventeen and One-Half percent (117.5%), payable
ratably over twelve (12) months commencing on the Company’s first payday after
the “Effective Date” (defined below).  In addition, if a Triggering Event has
not occurred by the time of the Involuntary Termination, six (6) months of the
Executive’s unvested options will accelerate and vest as of the Effective Date,
notwithstanding the one-year “cliff” vesting requirement.  Moreover, if
Executive makes the election under COBRA to continue Executive’s health
insurance coverage, the Company will agree, subject to COBRA and the Company’s
group health plan, to pay for the cost of the employer portion of Executive’s
health insurance until the earlier of (a) Executive becoming eligible for health
insurance with another employer, or (b) six (6) months after the last day of
Executive’s employment with the Company.

 
 
C.           Conditions.  Notwithstanding anything to the contrary contained in
this Agreement, the payments under this Section shall be and constitute full
compensation to Executive for all amounts otherwise owed Executive by the
Company under this Agreement or under applicable law. The Company will make the
payments, if any, to the Executive on its regularly scheduled paydays.  As a
condition precedent to the Executive being entitled to and being paid payments
under this Section 6, the Executive must execute and deliver to the Chairman,
within twenty-one (21) days (or such longer time period as the Company may grant
in its sole and absolute discretion) of receiving it, and must not revoke, a
general release and cooperation agreement (the “Release
Agreement”) substantially in form and substance attached hereto as Exhibit
“A.”  If the Executive fails or chooses not to execute and deliver such Release
Agreement, the Executive shall not be entitled to or paid any of the benefits or
payments set forth in Section 6.B.  As used in this Agreement, the term
“Effective Date” means the eighth (8th) day following the Executive’s delivery
and non-revocation of the Release Agreement.
 
 
D.
Definitions.

 
 
6.1
Complete Disability.  As used in this Agreement, the term “Complete Disability”
shall mean the Executive’s inability, due to illness, accident, injury, physical
or mental incapacity, or other disability, to perform the essential functions of
the Executive’s duties under this Agreement, with or without a reasonable
accommodation and without posing a direct threat to the health or safety of
either the Executive or others, for a period of ninety-five (95) consecutive
days, or for shorter periods aggregating one hundred twenty (120) days in any
twelve (12) month period.  In the event of the Executive’s Complete Disability,
the Company may, upon written notice to the Executive as provided in Section
16.C. of this Agreement, terminate the Executive’s employment.

 
 
6.2
Cause.  As used in this Agreement, the term “Cause” shall mean any of the
following:

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(A)           the Executive’s intentional falsification (actual or attempted) of
records or results of any of the Companies; the Executive’s theft or
embezzlement, or attempted theft or embezzlement, of money or material property
of any of the Companies; the Executive’s perpetration or attempted perpetration
of fraud, or the Executive’s participation in a fraud or attempted fraud, on any
of the Companies; or the Executive’s misappropriation, or attempted
misappropriation, of any material tangible or intangible assets or property of
any of the Companies;
 
(B)           any act or omission by the Executive that constitutes a breach of
the duty of loyalty to any of the Companies;
 
(C)           the Executive’s conviction of or plea of no contest to a felony,
the Executive’s commission of an act of moral turpitude that would be reasonably
expected to, or that does, damage the reputation of any of the Companies or
materially undermines the Executive’s ability to lead the Company as its chief
executive officer, or the Executive’s sexual or other prohibited harassment of,
or prohibited discrimination against, any employee of any of the Companies;
 
(D)           the Executive’s illegal use of controlled substances, or the
Executive’s abuse of alcohol that adversely affects the Executive’s performance
for any of the Companies;
 
(E)           the Executive’s refusal or failure to carry out a lawful written
directive of the Board; or
 
(F)           a material breach by the Executive of any of the provisions of
this Agreement.
 
Notwithstanding the foregoing, no event described above in (D), (E), or (F) will
give rise to “Cause” unless it is communicated by the Company to Executive in
writing and unless it is not corrected by the Executive, if it is capable of
correction, in a manner that is reasonably satisfactory to the Company within
ten (10) days of Executive’s receipt of such written notice.  Nothing in this
Agreement shall preclude the Board from placing the Executive on a paid
suspension or paid leave of absence pending its investigation of conduct of the
Executive that might constitute “Cause” under this Agreement.
 
6.3
Good Reason.  As used in this Agreement, the term “Good Reason” shall mean any
of the following:

 
(A)           unless the Executive dies or his employment is terminated due to
his “Complete Disability” (defined in subsection 6.1 above) or for “Cause”
(defined in subsection 6.2 above), the failure of Executive to be continued in
office as Chief Executive Officer of the Company without his prior written
consent;
 
(B)           a material reduction in Executive’s duties or responsibilities set
forth in this Agreement without Executive’s prior written consent;
 
(C)           a material breach by the Company of any provisions of this
Agreement;
 
(D)           the transfer of the Executive’s headquarters to a place more than
fifty (50) miles from the Company’s present headquarters in Sarasota, Florida
(the “Company’s Headquarters”) without his prior written consent.
 
Notwithstanding the foregoing, no event described above will give rise to “Good
Reason” unless it is communicated by the Executive to the Company in writing and
unless it is not corrected by the Company, if it is capable of correction, in a
manner that is reasonably satisfactory to the Executive within ten (10) days of
the Company’s receipt of such written notice.
 
7.           Use.  By signing this Agreement, Executive grants the Companies and
their agents the right and license, without further compensation to Executive,
to use, publish, display and distribute, as often as desired in connection with
the businesses of any of the Companies, Executive’s name, biographical
information, likeness and any photographs or videos that are taken of Executive
during Executive’s employment by the Company or any photographs that Executive
supplies to the Company.  Executive may inspect and approve such uses of
Executive’s name, biography, likeness and photographs and videos, which
inspection and approval shall not be unreasonably withheld, delayed, or
conditioned.
 
8.           Confidential Information.  Executive acknowledges and agrees that:
 
(A) during the course of Executive’s employment with the Company, Executive will
learn about, will develop and help to develop, and will be entrusted in strict
confidence with confidential and proprietary information and trade secrets that
are owned by the Companies and that are not available to the general public or
the Companies’ competitors, including (1) their business operations, finances,
balance sheets, financial projections, tax information, accounting systems,
value of properties, internal governance, structures, plans (including strategic
plans and marketing plans), shareholders, directors, officers, employees,
contracts, client characteristics, idiosyncrasies, identities, needs, and credit
histories, referral sources, suppliers, development, acquisition, and sale
opportunities, employment, personnel, and compensation records and programs,
confidential planning and/or policy matters, and/or other matters and materials
belonging to or relating to the internal affairs and/or businesses of the
Companies, and each of them, (2) information that the Companies are required to
keep confidential in accordance with confidentiality obligations to third
parties, (3) communications between any of the Companies, their officers,
directors, shareholders, members, partners, or employees, on the one hand, and
any attorney retained by any of the Companies for any purpose, or any person
retained or employed by such attorney for the purpose of assisting such attorney
in his or her representation of any of the Companies, on the other hand, and (4)
other matters and materials belonging to or relating to the internal affairs
and/or businesses of the Companies, including information recorded on any medium
that gives them an opportunity to obtain an advantage over their competitors who
do not know or use the same or by which the Companies derive actual or potential
value from such matter or material not generally being known to other persons or
entities who might obtain economic value from their use or disclosure (all of
the foregoing being hereinafter collectively referred to as the “Confidential
Information”);
 
(B)           the Companies have developed or purchased or will develop or
purchase the Confidential Information at substantial expense in a market in
which the Companies face intense competitive pressure, and the Companies have
kept and will keep secret the Confidential Information;
 
(C)           the Companies will suffer immediate and irreparable harm, loss and
damage not adequately compensable by monetary damages if Executive violates any
of the provisions of Sections 9, 10, or 11 of this Agreement;
 
(D)           all of the covenants contained in Sections 9, 10, and 11 of this
Agreement constitute restrictive covenants which are necessary for the
protection of the Companies and their businesses and which are reasonable to
Executive, the Companies, and the public.  Executive will be in a position to
earn a sufficient livelihood without violating any of the provisions of
Sections 9, 10, and 11 of this Agreement; and
 
(E)           nothing in this Agreement shall be deemed or construed to limit or
take away any rights or remedies the Company may have, at any time, under
statute, common law or in equity or as to any of the Confidential Information
that constitutes a trade secret under applicable law.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
9.           Confidentiality Covenants.  Executive expressly acknowledges and
agrees that:
 
9.1
Maintain Confidentiality.  To the extent that Executive developed or had access
to Confidential Information before entering into this Agreement, Executive
represents and warrants that he has not used for his own benefit or for the
benefit of any other person or entity other than the Companies, and Executive
has not disclosed, directly or indirectly, to any other person or entity, any of
the Confidential Information.  Unless and until the Confidential Information
becomes publicly known through legitimate means or means not involving any act
or omission by Executive:

 
(A)           the Confidential Information is, and at all times shall remain,
the sole and exclusive property of the Companies;
 
(B)           except as otherwise permitted by this Agreement, Executive shall
use commercially reasonable efforts to guard and protect the Confidential
Information from unauthorized disclosure to any other person or entity;
 
(C)           Executive shall not use for Executive’s own benefit, or for the
benefit of any other person or entity other than the Companies, and shall not
disclose, directly or indirectly, to any other person or entity, any of the
Confidential Information; and
 
(D)           except in the ordinary course of the Companies’ businesses,
Executive shall not seek or accept any of the Confidential Information from any
former, present, or future employee of any of the Companies.
 
9.2
Return of Company Property.  Upon the termination of Executive’s employment with
the Company for any reason:

 
(A)           Executive shall not remove from the property of any of the
Companies, and shall immediately return to the Companies, all documentary or
tangible Confidential Information in Executive’s possession, custody, or control
and not make or keep any copies, notes, abstracts, summaries, tapes or other
record of any type, on any medium, of any of the Confidential Information; and
 
(B)           Executive shall immediately return to the Companies any and all
other property belonging to or relating to the Companies which has been in
Executive’s possession, custody or control, including any and all office keys,
file keys, identification cards, security cards, credit cards, computer software
and/or hardware, equipment, CD’s, DVD’s, USB devices, Company-business contact
lists, client lists, vendor lists, mailing lists, personnel files, business
records, correspondence, memoranda, and financial documents, and any material
and other property which Executive prepared, or helped to prepare, or to which
Executive had access, and any and all copies or recordings of and extracts from
any such materials and other property.
 
 
10.
Non-Competition and Non-Solicitation.  Executive agrees that, without the prior
express written consent of the Chairman (which consent may be granted or
withheld in the Chairman’s sole and absolute discretion), Executive shall not,
directly or indirectly, prior to the expiration of one (1) year after Executive
ceases to be employed by the Company (or any of the Affiliated Entities) for any
reason, on his own account, or as an employee, consultant, adviser, partner,
member, co-venturer, owner, manager, officer, director, or stockholder, of any
other person or other entity:

 
(A)           conduct, engage in, have any interest in, or aid or assist anyone
else to conduct, engage in, or have an interest in, the Business within a
seventy-five (75) mile radius of the Company’s Headquarters;
 
(B)           with regard to the Business, call on, solicit, or, accept
business, employment, or engagement from, or provide services to, any of the
clients of the Companies who Executive learned or developed Confidential
Information regarding, or provided services to on behalf of any of the
Companies, at any time during the twelve (12) month period prior to the
termination of Executive’s employment with the Company for any reason, unless
the Executive can demonstrate that Executive had a previous business
relationship in the Business with such client prior to and independent of
Executive’s employment with the Company; and
 
(C)           (i) solicit for employment or engagement any Current Employee (as
defined below) of any of the Companies, (ii) hire, employ, or engage any Current
Employee of any of the Companies, or (iii) induce or influence, or seek to
induce or influence, any Current Employee of any of the Companies to terminate
his, her, or its employment or engagement with any of the Companies for any
reason;
 
provided that nothing in this Section 10 will prevent Executive from owning in
the aggregate not more than two percent (2%) of the outstanding stock of any
class of a corporation which is publicly traded, so long as Executive has no
participation in the management of such corporation. As used in this Agreement,
a “Current Employee” is a person who, at the time of the solicitation,
employment, engagement, inducement or influence, is employed by the Company, a
person who was employed by the Company any time during the six (6) months prior
to the time in question, or, at the time in question, is employed by a third
party and assigned to work more than twenty (20) hours per week for the Company.
 
11.           Intellectual Property Rights.  (A) As used in this Agreement, the
term “Inventions” means all procedures, systems, formulas, recipes, algorithms,
methods, processes, uses, apparatuses, compositions of matter, designs or
configurations, computer programs of any kind, discovered, conceived, reduced to
practice, developed, made, or produced, or any improvements to them, and shall
not be limited to the meaning of “invention” under the United States patent
laws.  Executive agrees to disclose promptly to the Company any and all
Inventions, whether or not patentable and whether or not reduced to practice,
conceived, developed, or learned by Executive during the Executive’s employment
with the Company or during a period of one hundred eighty (180) days after the
effective date of termination of Executive’s employment with the Company for any
reason, either alone or jointly with others, which relate to or result from the
actual or anticipated business, work, research, investigations, products, or
services of the Companies, or which result, to any extent, from use of the
premises or property of any of the Companies (each a “Company
Invention”).  Executive acknowledges and agrees that the Company is the sole
owner of any and all property rights in all such Company Inventions, including
the right to use, sell, assign, license, or otherwise transfer or exploit the
Company Inventions, and the right to make such changes in them and the uses
thereof as the Company may from time to time determine.  Executive agrees to
disclose in writing and to assign, and Executive hereby assigns, to the Company,
without further consideration, Executive’s entire right, title, and interest
(throughout the United States and in all foreign countries) free and clear of
all liens and encumbrances, in and to all such Company Inventions, which shall
be the sole property of the Company, whether or not patentable.  This Section 11
does not apply to any Inventions:
 
 
(1)
for which no equipment, supplies, facility, or Confidential Information of the
Companies were used;

 
(2)           that were developed entirely on Executive’s own time; and
 
 
(3)
that do not relate at the time of conception or reduction to practice to the
current businesses of the Companies or their actual or demonstrably anticipated
research or development, or which do not result from any work performed by
Executive for the Companies.

 
(B)           Executive acknowledges and agrees that all materials of the
Companies, including slides, PowerPoint or Keynote presentations, books,
pamphlets, handouts, audience participation materials and other data and
information pertaining to the business and clients of the Companies, either
obtained or developed by Executive on behalf of any of the Companies or
furnished by any of the Companies to Executive, or to which Executive may have
access, shall remain the sole property of the Companies and shall not be used by
Executive other than for the purpose of performing under this Agreement, unless
the Chairman provides his prior written consent to the contrary.
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
(C)           Unless the Chairman otherwise agrees in writing, Executive
acknowledges and agrees that all writings and other works which are
copyrightable or may be copyrighted (including computer programs) which are
related to the present or planned businesses of the Companies and which are or
were prepared by Executive during the Executive’s employment with any of the
Companies are, to the maximum extent permitted by law, deemed to be works for
hire, with the copyright automatically vesting in the Company.  To the extent
that such writings and works are not works for hire, Executive hereby disclaims
and waives any and all common law, statutory, and “moral” rights in such
writings and works, and agrees to assign, and hereby does assign, to the Company
all of Executive’s right, title and interest, including copyright, in such
writings and works.
 
(D)           Nothing contained in this Agreement grants, or shall be deemed or
construed to grant, Executive any right, title, or interest in any trade names,
service marks, or trademarks owned by any of the Companies (all such trade
names, service marks, and trademarks being hereinafter collectively referred to
as the “Marks”).  Executive may use the Marks solely for the purpose of
performing his duties under this Agreement.  Executive agrees that he shall not
use or permit the use of any of the Marks in any other manner whatsoever without
the prior written consent of the Chairman.
 
(E)           Executive further agrees to reasonably cooperate with the Company
hereafter in obtaining and enforcing patents, copyrights, trademarks, service
marks, and other protections of the Company’s rights in and to all Company
Inventions, writings and other works.  Without limiting the generality of the
foregoing, Executive shall, at any time during and after his employment with the
Company, at the Company’s reasonable request, execute specific assignments in
favor of the Company, or its nominee, of Executive’s interest in any of the
Company Inventions, writings or other works covered by this Agreement, as well
as execute all papers, render all reasonable assistance, and perform all lawful
acts which the Company reasonably considers necessary or advisable for the
preparation, filing, prosecution, issuance, procurement, maintenance or
enforcement of patents, trademarks, service marks, copyrights and other
protections, and any applications for any of the foregoing, of the United States
or any foreign country for any Company Inventions, writings or other works, and
for the transfer of any interest Executive may have therein.  Executive shall
execute any and all papers and documents required to vest title in the Company
or its nominees in any Company Inventions, writings, other works, patents,
trademarks, service marks, copyrights, applications and interests to which the
Company is entitled under this Agreement.
 
12.           Remedies.  Without limiting any of the other rights or remedies
available to the Companies at law or in equity, Executive agrees that any actual
or threatened violation of any of the provisions of Sections 9, 10, or 11 may be
immediately restrained or enjoined by any court of competent jurisdiction, and
that any temporary restraining order or emergency, preliminary, or final
injunctions may be issued in any court of competent jurisdiction without notice
and without bond.  As used in this Agreement, the term “any court of competent
jurisdiction” shall include the state and federal courts sitting, or with
jurisdiction over actions arising, in Sarasota County, in the State of Florida
the jurisdiction, venue, and convenient forum of which are hereby expressly
CONSENTED TO by Executive and the Company, all objections thereto being
expressly WAIVED by Executive and the Company.  Notwithstanding anything to the
contrary contained in this Agreement, the provisions of Sections 2, 7 through
14, and 16 of this Agreement shall survive the termination of the term of
Executive’s employment with the Company for any reason.
 
13.           Independent Covenants.  The restrictive covenants and provisions
contained in Sections 9, 10, and 11 above shall be construed as agreements which
are independent of any other provision of this Agreement or any other
understanding or agreement between the parties, and the existence of any claim
or cause of action of Executive against any of the Companies, of whatsoever
nature, shall not constitute a defense to the enforcement by the Company or its
Affiliated Entities of the covenants contained in this Agreement.  Executive
agrees to indemnify and hold the Companies harmless from and against any and all
claims, demands, actions, losses, liabilities, costs, damages and expenses
(including reasonable attorneys’ fees and court costs) which any of the
Companies suffer, sustain, or incur as a result of, in connection with or
arising out of Executive’s material breach of any of the provisions of this
Agreement, or the efforts of any of the Companies to enforce the terms of this
Agreement, including the restrictive covenants contained in this Agreement.
 
14.           Maximum Enforcement.  It is the desire of the parties that the
provisions of Sections 9 through 14 of this Agreement be enforced to the fullest
extent permissible under the laws and public policies in each jurisdiction in
which enforcement might be sought.  Accordingly, without in any way limiting the
general applicability of Sections 16(G) and 16(I) of this Agreement, if any
particular portion of Sections 9, 10, 11, 12, 13, or 14 of this Agreement shall
ever be adjudicated as invalid or unenforceable, or if the application thereof
to any party or circumstance shall be adjudicated to be prohibited by or invalid
under such laws or public policies, such Section or Sections shall be deemed
amended to delete therefrom such portion so adjudicated, such deletion to apply
only with respect to the operation of such Sections or Sections in the
particular jurisdiction so adjudicating on the parties and under the
circumstances as to which so adjudicated and only to the minimum extent so
required, and the parties shall be deemed to have substituted for such portion
deleted words which give the maximum scope permitted under applicable law to
such Section or Sections.  In the event of litigation between Executive and any
of the Companies, Executive undertakes to and shall, upon request of any of the
Companies, stipulate in such litigation to any and all of the representations,
warranties, and acknowledgments that Executive has made in this Agreement.
 
15.           Key Person Insurance.  The Company and Executive agree that the
Company may obtain, for its own benefit and at its sole cost and expense, life,
accident, health, or other “key person” insurance on or concerning the life of
Executive and in which Executive will not have an interest.  Executive agrees to
assist the Company in procuring any such “key person” insurance by submitting to
reasonable and customary medical and other examinations, by completing and
signing such applications and other instruments as may be required by insurance
companies to which application is made for such insurance, and by otherwise
cooperating with the Company to permit the Company to obtain such
insurance.  Executive makes no representation or warranty as to Executive’s
insurability.
 
16.           Miscellaneous.
 
(A)           Each party agrees to cooperate with the other and to execute and
deliver all such additional documents and instruments, and to take all such
other action, as the other party may reasonably request from time to time to
effectuate the provisions and purposes of this Agreement.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(B)           Whenever the term “include,” “including,” or “included” is used in
this Agreement, it shall mean including without limiting the foregoing.  The
recitals to this Agreement are, and shall be construed to be, an integral part
of this Agreement.  Any and all exhibits attached to this Agreement are
incorporated by reference and constitute a part of this Agreement as if set
forth in this Agreement in their entirety.
 
(C)           Except as otherwise provided in this Agreement, all notices,
requests, consents, and other communications required or permitted under this
Agreement shall be in writing and signed by the party giving notice, and shall
be deemed to have been given when hand-delivered by personal delivery, or by
Federal Express or similar courier service, or three (3) business days after
being deposited in the United States mail, registered or certified mail, with
postage prepaid, return receipt requested, addressed as follows:


If to the Company:                                               Mr. Carl L.
Smith, III, Chairman of the Board
Sunovia Energy Technologies, Inc.
106 Cattlemen Rd.
Sarasota, Florida  34232


If to the Executive:                                               Mr. Arthur
Buckland
P.O. Box 1931
Merrimack, NH 03054-1931
 
or to such other address as either party may designate for himself or itself by
notice given to the other party from time to time in accordance with the
provisions of this Agreement.
 
(D)           This Agreement is personal to the Executive, and the Executive may
not assign it or his rights under it.  The Company may assign this Agreement,
including Executive’s confidentiality and other obligations under Sections 9,
10, and 11 of this Agreement, along with the Company’s rights and remedies
contained in Sections 11 through 14 of this Agreement, to any entity
controlling, controlled by, or under common control with the Company, or to any
entity succeeding to the portion of the business that includes employee’s
primary job functions, substantially all of the business of the Company, or
substantially all of the assets of the Company.  Subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective heirs, personal and legal representatives, successors and
assigns.
 
 
(E)           No delay on the part of any party in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
any party of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy.  The waiver of any breach
or condition of this Agreement by either party shall not constitute a precedent
in the future enforcement of any of the terms and conditions of this Agreement.
 
(F)           The headings of Sections and Subsections contained in this
Agreement are merely for convenience of reference and shall not affect the
interpretation of any of the provisions of this Agreement.  This Agreement is
deemed to have been drafted jointly by the parties, and any uncertainty or
ambiguity shall not be construed for or against either party as an attribution
of drafting to either party.  Whenever the context so requires, the singular
shall include the plural and vice versa.  All words and phrases shall be
construed as masculine, feminine or neuter gender, according to the context.
 
(G)           Whenever possible, each provision of this Agreement shall be
construed and interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the application
thereof to any party or circumstance shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition without invalidating the remainder of such provision or any other
provision of this Agreement or the application of such provision to other
parties or circumstances.
 
(H)           All discussions, correspondence, understandings, and agreements
heretofore had or made between the parties relating to its subject matter are
superseded by and merged into this Agreement, which alone fully and completely
expresses the agreement between the parties relating to its subject matter, and
the same is entered into with no party relying upon any statement or
representation made by or on behalf of any party not embodied in this Agreement,
provided, however, that, any previous requirements that Executive not disclose
or use information of or concerning any of the Companies that is confidential
shall remain in full force and effect.  Any modification of this Agreement may
be made only by a written agreement signed by both of the parties to this
Agreement.
 
(I)           The parties acknowledge and agree that the Company is
headquartered in Florida. The parties further acknowledge and agree that, to
promote uniformity in the interpretation of this and similar agreements, the
validity, construction, and enforceability of this Agreement shall be governed
in all respects by the internal laws of Florida applicable to agreements made
and to be performed entirely within Florida, without regard to the conflicts of
laws principles of Florida or any other state.
 
(J)           Executive agrees that during and following his employment with the
Company he shall promptly advise the Chairman if he is served with a subpoena or
other legal process asking for a deposition, testimony, or other statement, or
other potential evidence, including documents or things, to be used in
connection with any proceeding to which any of the Companies is a party.
 
(K)           Executive acknowledges and agrees that he may be asked to submit
to drug and/or alcohol testing as a condition of employment or continued
employment, and Executive consents to such testing as determined by the
Companies to be appropriate.  Executive acknowledges and agrees that the
Companies have the right to make and enforce any rules and regulations not
contrary to this Agreement which will govern Executive’s employment.  Pursuant
to applicable law, the Executive agrees to provide the Company with documentary
evidence, acceptable to the U.S Immigration and Naturalization Service, of
Executive’s identity and eligibility for employment in the United
States.  Executive recognizes and agrees that, as a condition of Executive’s
employment with the Company, Executive must be eligible to work for the Company
in the United States and provide the Company with such documentary
evidence.  The Executive’s employment is contingent upon and subject to a credit
and a criminal background check, educational and employment reference checks,
and a leadership profile evaluation, the results of all of which must be
satisfactory to the Company before the Executive may become employed with the
Company.
 
(L)           All payments to Executive under this Agreement shall be subject to
such deductions for applicable withholding taxes, social security, employee
benefits, and the like as required or permitted by applicable law.  Executive
recognizes and agrees that he may be paid under this Agreement and also employed
by a payroll entity affiliated with the Company.
 
(M)           This Agreement may be executed in any one or more counterparts,
each of which shall constitute an original, no other counterpart needing to be
produced, and all of which, when taken together, shall constitute but one and
the same instrument.  For purposes of finalizing this Agreement, the signature
of any party on this Agreement, or any amendment hereto, transmitted
electronically may be relied upon as if such document were an original document.
 
(N)           The parties represent and warrant to each other that they have
read this Agreement in its entirety, that they understand the terms of this
Agreement and understand that the terms of this Agreement are enforceable, that
they have had ample opportunity to negotiate with each other with regard to all
of its terms, that they have entered into this Agreement freely and voluntarily,
that they intend to and shall be legally bound by this Agreement, and that they
have full power, right, authority, and competence to enter into and execute this
Agreement.
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first above written.
 
 
ARTHUR BUCKLAND
   
SUNOVIA ENERGY TECHNOLOGIES, INC.
                                         
/s/Arthur Buckland
   
/s/ Carl L. Smith, III
 
Arthur Buckland 
   
Carl L. Smith, III, Chairman of the Board
 
12:30 pm 8/27/10
   
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8
 